Exhibit 10.2(B)

 

FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT

 

This First Amendment to Amended and Restated Lease Agreement (the “First
Amendment”) is entered into effective as of October 26, 1995 between GREENVILLE
MARINE CORPORATION, with its principal place of business at P.O. Box 539,
Greenville, Washington County, Mississippi (“Lessor”) and GREENVILLE RIVERBOAT,
LLC, with its principal place of business at 201 N. Lakefront Drive, Greenville,
Washington County, Mississippi (“Lessee”), who agree as follows:

 

1. Recitals. Lessor and Rainbow Entertainment, Inc. (“Rainbow”) entered into an
Amended and Restated Lease Agreement dated January 20, 1995 (the “Lease”). By
Assignment and Assumption of Lease dated October 24, 1995, Rainbow assigned all
of its right, title and interest in and to the Lease to Lessee. The parties
hereto desire to amend the Lease in accordance with this First Amendment.

 

2. Amendment.

 

(a) The third sentence of Section 1 is hereby amended by deleting “excepted
from” and inserting in lieu thereof “included in”; and the last sentence of
Section 1 is hereby deleted.

 

(b) The last sentence of Section 2.1 is hereby amended by adding the following
before the period:

 

“, bar, or other related facilities”.

 

(c) Sections 5.3 and 5.4 of the Lease are hereby amended in their entirety to
read as follows:

 

5.3 Lessee shall have the right to sublease up to two and one-half (2 1/2) acres
of the Premises (the “Subparcel”) to Wimar Tahoe Corporation or any affiliate of
Wimar Tahoe Corporation (“Subtenant”) on such terms and conditions as Lessee
determines are acceptable in its reasonable business judgment (the “Sublease”) .
The Lessee shall deliver to the Lessor a copy of any Sublease or any amendment
or modification thereto, and Lessor acknowledges receipt of the Sublease
Agreement dated June 26, 1996 between Lessee and Sargasso Corporation, an
affiliate of Wimar Tahoe Corporation. The Subtenant shall have the right to
develop, construct and operate a motel, hotel, restaurant, bar, business office,
entertainment facilities for the performing arts, or other related facilities on
the Subparcel; provided, however, the Subparcel will not be utilized in any way
for gaming purposes or operations, except that which is operated at the Premises
by the Lessee (or the Lessor and his

 

--------------------------------------------------------------------------------


 

assigns if this Lease is terminated). Any motel or hotel shall be constructed
and maintained as a quality facility similar to hotels and motels operated under
nationally-known franchises which charge the same rates as Subtenant. Any
restaurant or bar shall be constructed and maintained as a quality facility.
Subtenant shall agree to keep all facilities in good condition and repair,
excepting ordinary wear and tear, and such covenant shall be enforceable by
Lessor. Subtenant and Lessee shall share parking availability on the Premises as
agreed in the Sublease. In the event that this Lease is terminated for any
reason, Lessor agrees not to disturb, terminate, or alter in any manner the
tenancy of the Subtenant under the Sublease, so long as the Subtenant attorns to
the Lessor. Upon Subtenant agreeing to such attornment, Subtenant’s tenancy
shall not be disturbed so long as it complies with all the terms and conditions
of the Sublease; provided that the Subtenant’s rent payable to Lessor in such
event shall be $6,250 per month, increased annually from the date hereof by a
percentage equal to the increase, if any, in the Consumer Price Index, All Urban
Consumers, or the sum actually due under the Sublease, whichever is greater.
Subtenant shall have the right to grant a mortgage on or assign under a deed of
trust, all of the Subtenant’s sublease interest in the subparcel upon the terms
and conditions contained in Section 12.

 

5.4 At Lessee’s request and expense, Lessor shall fully cooperate in the
subdivision of the Premises to make the Subparcel a separate parcel.

 

(d) Section 10 is hereby amended by adding the following at the end of that
Section:

 

Lessee agrees to indemnify Lessor from any claims, demands, liabilities, costs,
fees, and expenses (including reasonable attorney’s fees) arising out of
Lessor’s lease to Lessee on that portion of the Premises conveyed by William
Yerger to the City of Greenville recorded in Book 114 at Page 354 of the Land
Records in the office of the Chancery Clerk of Washington County, Mississippi.
At Lessee’s request and expense, Lessor shall assist and cooperate with Lessee
in establishing or maintaining the position that the restrictions set forth in
such conveyance are invalid, unenforceable, or otherwise of no force or effect.

 

2

--------------------------------------------------------------------------------


 

(e) In the last sentence of Section 15.3 of the Lease, insert the following
after the word “hotel”:

 

“, motel, restaurant, bar, business office, entertainment facilities for the
performing arts, or other related facilities”.

 

(f) Section 23 of the Lease is hereby amended by adding the following at the end
of that Section:

 

The invalidity or unenforceability of any provision of this Lease or the
application thereof to any property, person or circumstance, to any extent, for
any reason, shall not affect the validity or enforceability of the remainder of
such provision, any other provision hereof, or the remainder of this Lease, or
the application of any provision to any other property, person, or circumstance,
and, provided the essential purpose of this Lease is maintained, this Lease
shall be reformed to the extent necessary to effectuate the foregoing, it being
intended that the rights and obligations of the parties hereto be enforceable to
the fullest extent permitted by law.

 

(g) In Section 25 of the Lease, all of the language beginning with “If To
Lessee” is hereby deleted and replaced with the following:

 

 

 

If To Lessee:

Wimar Tahoe Corporation,
Manager

 

Greenville Riverboat, LLC

 

207 Grandview Drive

 

Ft. Mitchell, KY 41017

 

Attn: William C. Beegle, Vice President

 

3. Remainder of Lease. Except as amended by this First Amendment, the Lease
shall remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this document effective as of the
date first above written.

 

 

 

 

GREENVILLE MARINE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ D. John Nichols

 

 

 

 

D. John Nichols, President

 

 

 

 

 

 

 

 

GREENVILLE RIVERBOAT, LLC

 

 

 

 

 

 

 

 

By:

Wimar Tahoe Corporation,
Manager

 

 

 

 

 

 

 

 

By:

/s/ William J. Yung

 

 

 

 

William J. Yung, President

 

State of Mississippi

)

 

 

 

 

)

SS

 

 

County of Washington

)

 

 

 

 

The foregoing instrument was acknowledged before me this 1st day of November,
1996 by D. John Nichols, President of Greenville Marine Corporation, a
Mississippi Corporation, on behalf of the Corporation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

 

Notary Public

 

 

 

 

My commission expires: 11-11-99

 

 

 

 

 

State of Kentucky

)

 

 

 

 

)

SS

 

 

County of Kenton

)

 

 

 

 

The foregoing instrument was acknowledged before me this 7th day of October,
1996 by William J. Yung, President of Wimar Tahoe Corporation, a Nevada
Corporation, on behalf of such Corporation as Manager of Greenville Riverboat,
LLC., a Mississippi Limited Liability Company, on behalf of the Company.

 

 

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

My Commission Expires Oct. 24, 1998

 

4

--------------------------------------------------------------------------------